Citation Nr: 0118640	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  97-32 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right hand crush injury, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
right ankle injury.

3.  Entitlement to an increased rating for residuals of a 
right knee injury.

4.  Entitlement to service connection for degenerative joint 
disease of the lower back.

5.  Entitlement to service connection for degenerative joint 
disease of the hips.

6.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from April 1982 to 
January 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1997, March 1998, and February 
1999 rating decisions of the Montgomery, Alabama, Department 
of Veterans Affairs (VA) Regional Office (RO). 


REMAND

In September 1999, the Board remanded these appeals with 
instructions to the RO to clarify the appellant's hearing 
requests.  In compliance with the Remand instructions the RO 
did so, and in a September 1999 statement, the appellant 
indicated that he desired a personal hearing before a hearing 
officer as well as a hearing before a Member of the Board.  
The RO hearing was conducted in March 2000 and his request 
for a Travel Board hearing was not discussed at that time.  
In February 2001, a Supplemental Statement of the Case was 
issued and the RO noted that a Travel Board hearing had been 
requested and that the appellant was to be notified in the 
near future regarding that request.  The appellant responded 
to the notice in February 2001 but did not indicate a 
withdrawal of his Travel Board hearing request.  Neither has 
his representative commented on this outstanding request.  
When the appeal was certified to the Board the deficiency was 
noted but not explained.  

Accordingly, this appeal is REMANDED for the following:

The RO should schedule the appellant for 
a Travel Board hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


